UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-2101


KAREN AMAYA,

                Plaintiff – Appellant,

          v.

PRINCE GEORGE’S COUNTY,    MARYLAND;     PRINCE    GEORGE’S   COUNTY
POLICE DEPARTMENT,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:08-cv-00443-AW)


Submitted:   October 7, 2010                 Decided:   February 22, 2011


Before WILKINSON, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Karen Amaya, Appellant Pro Se.    Brennan Christopher McCarthy,
Associate  County  Attorney,  Upper   Marlboro,  Maryland,  for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Karen Amaya seeks to appeal the district court’s order

granting        Defendants’        summary         judgment         motion        on      her

discrimination and retaliation claims, brought pursuant to Title

VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A.

§§ 2000e to 2000e-17 (West 2003 & Supp. 2010).                        The record does

not contain a transcript of the summary judgment proceedings.

An appellant has the burden of including in the record on appeal

a transcript of all parts of the proceedings material to the

issues raised on appeal.           See Fed. R. App. P. 10(b); 4th Cir. R.

10(b). An appellant proceeding on appeal in forma pauperis is

entitled to transcripts at government expense only in certain

circumstances.        28     U.S.C.      §    753(f)    (2006).           By    failing       to

produce    a    transcript    or    to       qualify    for   the    production          of    a

transcript at government expense, Amaya has waived review of the

issues on appeal that depend upon the transcript to show error.

See   Powell     v.   Estelle,      959       F.2d     22,    26    (5th       Cir.    1992);

Keller v. Prince George’s Cnty., 827 F.2d 952, 954 n.1 (4th Cir.

1987).     As no error appears on the record before us, we affirm

the   district     court’s    order.          We   dispense        with    oral       argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                                      AFFIRMED

                                              2